Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”), dated as of January 3,
2005, by and between Digital Theater Systems, Inc., a Delaware corporation (the
“Corporation”), and John Lowry, as Stockholder Representative (the “Stockholder
Representative”) of the former stockholders (the “Holders”) of Lowry Digital
Images, Inc., a California corporation (the “Company”).

 

Reference is made to that certain Agreement and Plan of Merger (the Merger
Agreement”) dated the date hereof by and among the Corporation, LIVE Acquisition
Corp., a California corporation wholly owned by the Corporation (“Merger Sub”),
the Holders and the Stockholder Representative.  Pursuant to Article III of the
Merger Agreement, the Holders will be entitled to receive shares of Common Stock
under certain circumstances, as additional consideration for the transactions
contemplated by the Merger Agreement.  The parties desire to set forth herein
their agreements as to the registration rights of each of the Holders with
respect to such shares of Common Stock.  The execution and delivery of this
Agreement by the Corporation with the Stockholder Representative is a condition
to closing the transactions contemplated by the Merger Agreement.  Capitalized
terms used herein and not otherwise defined shall have the meanings given to
such terms in the Merger Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, the Corporation and the Stockholder
Representative hereby agree as follows:

 


SECTION I.                                                         
DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS:


 


A.                                   “COMMISSION” MEANS THE SECURITIES AND
EXCHANGE COMMISSION OR ANY OTHER FEDERAL AGENCY AT THE TIME ADMINISTERING THE
SECURITIES ACT.


 


B.                                     “COMMON STOCK” MEANS THE COMMON STOCK,
$.0001 PAR VALUE PER SHARE, OF THE CORPORATION.


 


C.                                     “EXCHANGE ACT” MEANS THE SECURITIES
EXCHANGE ACT OF 1934 OR ANY SUCCESSOR FEDERAL STATUTE, AND THE RULES AND
REGULATIONS OF THE COMMISSION PROMULGATED THEREUNDER, ALL AS THE SAME SHALL BE
IN EFFECT FROM TIME TO TIME.


 


D.                                    “FIRST EARNOUT ISSUANCE DATE” MEANS THE
DATE ON WHICH SHARES OF COMMON STOCK ARE FIRST ISSUED TO THE HOLDERS IN
SATISFACTION OF THE FIRST EARNOUT PAYMENT.


 


E.                                      “FIRST EARNOUT RESTRICTED SHARES” MEANS
THE SHARES OF COMMON STOCK, IF ANY, ISSUED TO THE HOLDERS IN SATISFACTION OF THE
FIRST EARNOUT PAYMENT.  AS TO ANY PARTICULAR FIRST EARNOUT RESTRICTED SHARES,
ONCE ISSUED, SUCH FIRST EARNOUT RESTRICTED SHARES SHALL CEASE TO BE FIRST
EARNOUT RESTRICTED SHARES WHEN (I) THEY HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT, THE REGISTRATION STATEMENT IN CONNECTION THEREWITH HAS BEEN
DECLARED EFFECTIVE AND THEY HAVE BEEN DISPOSED OF PURSUANT TO SUCH EFFECTIVE
REGISTRATION STATEMENT, (II) THEY ARE ELIGIBLE TO BE SOLD OR DISTRIBUTED
PURSUANT TO RULE 144, OR (III) THEY SHALL HAVE CEASED TO BE OUTSTANDING.

 

1

--------------------------------------------------------------------------------


 


F.                                      “OTHER SHARES” MEANS AT ANY TIME THOSE
SHARES OF COMMON STOCK WHICH DO NOT CONSTITUTE PRIMARY SHARES OR RESTRICTED
SHARES.


 


G.                                     “PRIMARY SHARES” MEANS AT ANY TIME THE
AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK AND SHARES OF COMMON STOCK HELD
BY THE CORPORATION IN ITS TREASURY.


 


H.                                    “RESTRICTED SHARES” MEANS THE FIRST
EARNOUT RESTRICTED SHARES, IF ANY, AND THE SECOND EARNOUT RESTRICTED SHARES, IF
ANY.


 


I.                                         “RULE 144” MEANS RULE 144 PROMULGATED
UNDER THE SECURITIES ACT OR ANY SUCCESSOR RULE THERETO OR ANY COMPLEMENTARY RULE
THERETO.


 


J.                                        “SECOND EARNOUT ISSUANCE DATE” MEANS
THE DATE ON WHICH SHARES OF COMMON STOCK ARE ISSUED TO THE HOLDERS IN
SATISFACTION OF THE SECOND EARNOUT PAYMENT.


 


K.                                    “SECOND EARNOUT RESTRICTED SHARES” MEANS
THE SHARES OF COMMON STOCK, IF ANY, ISSUED TO THE HOLDERS IN SATISFACTION OF THE
SECOND EARNOUT PAYMENT.  AS TO ANY PARTICULAR SECOND EARNOUT RESTRICTED SHARES,
ONCE ISSUED, SUCH SECOND EARNOUT RESTRICTED SHARES SHALL CEASE TO BE SECOND
EARNOUT RESTRICTED SHARES WHEN (I) THEY HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT, THE REGISTRATION STATEMENT IN CONNECTION THEREWITH HAS BEEN
DECLARED EFFECTIVE AND THEY HAVE BEEN DISPOSED OF PURSUANT TO SUCH EFFECTIVE
REGISTRATION STATEMENT, (II) THEY ARE ELIGIBLE TO BE SOLD OR DISTRIBUTED
PURSUANT TO RULE 144, OR (III) THEY SHALL HAVE CEASED TO BE OUTSTANDING.


 


L.                                      “SECURITIES ACT” MEANS THE SECURITIES
ACT OF 1933 OR ANY SUCCESSOR FEDERAL STATUTE, AND THE RULES AND REGULATIONS OF
THE COMMISSION THEREUNDER, ALL AS THE SAME SHALL BE IN EFFECT FROM TIME TO TIME.


 


SECTION II.                                                      REQUIRED
REGISTRATIONS.  ON ANY DATE FOLLOWING THE FIRST EARNOUT ISSUANCE DATE AND ON OR
PRIOR TO THE ONE YEAR ANNIVERSARY OF THE FIRST EARNOUT ISSUANCE DATE, IF THE
CORPORATION SHALL BE REQUESTED IN WRITING BY THE STOCKHOLDER REPRESENTATIVE TO
EFFECT THE REGISTRATION UNDER THE SECURITIES ACT OF ANY OF THE FIRST EARNOUT
RESTRICTED SHARES, THE CORPORATION SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
EFFECT THE REGISTRATION UNDER THE SECURITIES ACT OF THE FIRST EARNOUT RESTRICTED
SHARES WHICH THE CORPORATION HAS BEEN SO REQUESTED TO REGISTER.  IN ADDITION TO
THE FOREGOING, ON ANY DATE FOLLOWING THE SECOND EARNOUT ISSUANCE DATE AND ON OR
PRIOR TO THE ONE YEAR ANNIVERSARY OF THE SECOND EARNOUT ISSUANCE DATE, IF THE
CORPORATION SHALL BE REQUESTED IN WRITING BY THE STOCKHOLDER REPRESENTATIVE TO
EFFECT THE REGISTRATION UNDER THE SECURITIES ACT OF ANY OF THE SECOND EARNOUT
RESTRICTED SHARES, THE CORPORATION SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
EFFECT THE REGISTRATION UNDER THE SECURITIES ACT OF THE SECOND EARNOUT
RESTRICTED SHARES WHICH THE CORPORATION HAS BEEN SO REQUESTED TO REGISTER. 
NOTWITHSTANDING THE FOREGOING, THE CORPORATION SHALL NOT BE OBLIGATED TO EFFECT
ANY REGISTRATION UNDER THE SECURITIES ACT EXCEPT IN ACCORDANCE WITH THE
FOLLOWING PROVISIONS:


 


A.                                   (I) THE CORPORATION SHALL NOT BE OBLIGATED
TO USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE TO BECOME EFFECTIVE A
REGISTRATION STATEMENT WITH RESPECT TO THE FIRST EARNOUT RESTRICTED SHARES PRIOR
TO 180 DAYS FOLLOWING THE FIRST EARNOUT ISSUANCE DATE AND (II) THE CORPORATION
SHALL NOT BE OBLIGATED TO USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE TO BECOME

 

2

--------------------------------------------------------------------------------


 


EFFECTIVE A REGISTRATION STATEMENT WITH RESPECT TO THE SECOND EARNOUT RESTRICTED
SHARES PRIOR TO 180 DAYS FOLLOWING THE SECOND EARNOUT ISSUANCE DATE;


 


B.                                     THE CORPORATION SHALL NOT BE OBLIGATED TO
USE COMMERCIALLY REASONABLE EFFORTS TO FILE AND CAUSE TO BECOME EFFECTIVE (I)
MORE THAN ONE REGISTRATION STATEMENT WITH RESPECT TO THE FIRST EARNOUT
RESTRICTED SHARES AND MORE THAN ONE REGISTRATION STATEMENT WITH RESPECT TO THE
SECOND EARNOUT RESTRICTED SHARES, (II) ANY REGISTRATION STATEMENT DURING ANY
PERIOD IN WHICH ANY OTHER REGISTRATION STATEMENT (OTHER THAN ON FORM S-8
PROMULGATED UNDER THE SECURITIES ACT OR ANY SUCCESSOR FORMS THERETO) PURSUANT TO
WHICH PRIMARY SHARES ARE TO BE OR WERE SOLD HAS BEEN FILED AND NOT WITHDRAWN OR
HAS BEEN DECLARED EFFECTIVE WITHIN THE PRIOR 90 DAYS OR (III) ANY REGISTRATION
STATEMENT UNLESS SUCH REGISTRATION STATEMENT RELATES TO RESTRICTED SHARES HAVING
A MINIMUM AGGREGATE OFFERING PRICE OF $1.0 MILLION (BASED ON THE THEN-CURRENT
MARKET PRICE OR FAIR VALUE OF THE COMMON STOCK);


 


C.                                     THE CORPORATION IS ELIGIBLE TO USE FORM
S-3 PROMULGATED UNDER THE SECURITIES ACT OR ANY SUCCESSOR FORM THERETO;


 


D.                                    EACH HOLDER MAY ONLY INCLUDE ON EACH
REGISTRATION STATEMENT (I) UP TO 50% OF THE FIRST EARNOUT RESTRICTED SHARES
ISSUED TO SUCH HOLDER AND (II) UP TO 50% OF THE SECOND EARNOUT RESTRICTED SHARES
ISSUED TO SUCH HOLDER;


 


E.                                      THE CORPORATION MAY DELAY THE FILING OR
EFFECTIVENESS OF ANY REGISTRATION STATEMENT OR SUSPEND THE SALE OF RESTRICTED
SHARES UNDER A REGISTRATION STATEMENT IF (I) THE CORPORATION IS ENGAGED, OR HAS
FIXED PLANS TO ENGAGE WITHIN 90 DAYS OF THE TIME OF SUCH REQUEST, IN A FIRM
COMMITMENT UNDERWRITTEN PUBLIC OFFERING OF PRIMARY SHARES, OR (II) THERE IS
MATERIAL NON-PUBLIC INFORMATION REGARDING THE CORPORATION WHICH THE
CORPORATION’S BOARD OF DIRECTORS (THE “BOARD”) REASONABLY DETERMINES NOT TO BE
IN THE CORPORATION’S BEST INTEREST TO DISCLOSE AND WHICH THE CORPORATION IS NOT
OTHERWISE REQUIRED TO DISCLOSE, OR (III) THERE IS A SIGNIFICANT BUSINESS
OPPORTUNITY (INCLUDING, BUT NOT LIMITED TO, THE ACQUISITION OR DISPOSITION OF
ASSETS (OTHER THAN IN THE ORDINARY COURSE OF BUSINESS) OR ANY MERGER,
CONSOLIDATION, TENDER OFFER OR OTHER SIMILAR TRANSACTION) AVAILABLE TO THE
CORPORATION WHICH THE BOARD REASONABLY DETERMINES NOT TO BE IN THE CORPORATION’S
BEST INTEREST TO DISCLOSE AND WHICH THE CORPORATION WOULD BE REQUIRED TO
DISCLOSE UNDER THE REGISTRATION STATEMENT, OR (IV) THE CORPORATION REASONABLY
DETERMINES THAT SUCH REGISTRATION AND OFFERING WOULD INTERFERE WITH ANY MATERIAL
TRANSACTION INVOLVING THE CORPORATION, AS APPROVED BY THE BOARD OR WOULD IMPAIR
IN ANY MANNER THE REGISTRATION RIGHTS GRANTED TO HOLDERS OF OTHER SHARES PRIOR
TO THE DATE OF THIS AGREEMENT, OR (V) THE CORPORATION HAS RECEIVED NOTICE IN
CONNECTION WITH THE FILING OF A REGISTRATION STATEMENT ON BEHALF OF THE
HOLDER(S) OF OTHER SHARES (PROVIDED THAT IN THE CASE OF (V), THE HOLDERS SHALL
HAVE THE RIGHT TO INCLUDE THEIR FIRST EARNOUT RESTRICTED SHARES OR SECOND
EARNOUT RESTRICTED SHARES, AS APPLICABLE, ON SUCH A REGISTRATION IF AND TO THE
EXTENT PERMITTED BY THE TERMS GOVERNING THE REGISTRATION RIGHTS HELD BY THE
HOLDERS OF SUCH OTHER SHARES);


 


F.                                      WITH RESPECT TO ANY REGISTRATION
PURSUANT TO THIS AGREEMENT, THE CORPORATION SHALL GIVE NOTICE OF SUCH
REGISTRATION TO THE HOLDERS OF ALL OTHER SHARES WHICH ARE ENTITLED TO
REGISTRATION RIGHTS UNDER A WRITTEN AGREEMENT WITH THE CORPORATION THAT WOULD
PERMIT SUCH HOLDERS TO BE INCLUDED IN SUCH REGISTRATION, AND THE CORPORATION MAY
INCLUDE IN SUCH REGISTRATION ANY PRIMARY SHARES OR OTHER SHARES, PROVIDED THAT,
NOTWITHSTANDING ANYTHING TO THE

 

3

--------------------------------------------------------------------------------


 


CONTRARY IN THIS AGREEMENT, AS BETWEEN THE CORPORATION AND THE HOLDERS, ANY
ADDITIONAL COST OF INCLUDING ANY SUCH PRIMARY SHARES OR OTHER SHARES SHALL BE
THE RESPONSIBILITY OF THE CORPORATION; AND PROVIDED, FURTHER, HOWEVER, THAT IF
THE METHOD OF DISPOSITION SELECTED BY THE HOLDERS IS AN UNDERWRITTEN PUBLIC
OFFERING AND THE MANAGING UNDERWRITER OF SUCH OFFERING ADVISES THE CORPORATION
THAT THE INCLUSION OF ALL RESTRICTED SHARES, PRIMARY SHARES AND/OR OTHER SHARES
PROPOSED TO BE INCLUDED IN SUCH REGISTRATION WOULD INTERFERE WITH THE SUCCESSFUL
MARKETING (INCLUDING PRICING) OF THE RESTRICTED SHARES PROPOSED TO BE INCLUDED
IN SUCH REGISTRATION, THEN THE NUMBER OF RESTRICTED SHARES, PRIMARY SHARES
AND/OR OTHER SHARES PROPOSED TO BE INCLUDED IN SUCH REGISTRATION SHALL BE
INCLUDED IN THE FOLLOWING ORDER:


 


1.                                       FIRST, THE RESTRICTED SHARES REQUESTED
TO BE INCLUDED IN SUCH REGISTRATION (OR, IF NECESSARY, SUCH RESTRICTED SHARES
PRO RATA AMONG THE HOLDERS THEREOF BASED UPON THE NUMBER OF RESTRICTED SHARES
REQUESTED TO BE REGISTERED BY EACH SUCH HOLDER);


 


2.                                       SECOND, THE OTHER SHARES WHICH ARE
ENTITLED TO REGISTRATION RIGHTS; AND


 


3.                                       THIRD, THE PRIMARY SHARES;


 


G.                                     IF THE METHOD OF DISPOSITION REQUESTED BY
THE HOLDERS IS AN UNDERWRITTEN PUBLIC OFFERING, THE COMPANY SHALL HAVE THE
RIGHT, IN ITS SOLE AND EXCLUSIVE DISCRETION, TO DESIGNATE THE UNDERWRITERS OF
SUCH OFFERING; AND


 


H.                                    AT ANY TIME BEFORE THE REGISTRATION
STATEMENT COVERING RESTRICTED SHARES BECOMES EFFECTIVE, THE STOCKHOLDER
REPRESENTATIVE MAY REQUEST THE CORPORATION TO WITHDRAW OR NOT TO FILE THE
REGISTRATION STATEMENT.  IN THAT EVENT, IF SUCH REQUEST OF WITHDRAWAL SHALL NOT
HAVE BEEN CAUSED BY, OR MADE IN RESPONSE TO, THE MATERIAL ADVERSE EFFECT OF AN
EVENT ON THE BUSINESS, PROPERTIES, CONDITION, FINANCIAL OR OTHERWISE, OR
OPERATIONS OF THE CORPORATION, THE HOLDERS SHALL BE DEEMED TO HAVE USED THEIR
REGISTRATION RIGHTS UNDER THIS AGREEMENT WITH RESPECT TO THEIR FIRST EARNOUT
RESTRICTED SHARES OR SECOND EARNOUT RESTRICTED SHARES, AS APPLICABLE, AND THE
CORPORATION SHALL NO LONGER BE OBLIGATED TO REGISTER SUCH RESTRICTED SHARES.


 


SECTION III.                                                  INTENTIONALLY
OMITTED.


 


SECTION IV.                                                  PREPARATION AND
FILING.  IF AND WHENEVER THE CORPORATION IS UNDER AN OBLIGATION PURSUANT TO THE
PROVISIONS OF THIS AGREEMENT TO USE COMMERCIALLY REASONABLE EFFORTS TO EFFECT
THE REGISTRATION OF ANY RESTRICTED SHARES, THE CORPORATION SHALL:


 


A.                                   SUBJECT TO THE PROVISIONS OF SECTION II,
USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE A REGISTRATION STATEMENT THAT
REGISTERS SUCH RESTRICTED SHARES TO BECOME AND REMAIN EFFECTIVE FOR A PERIOD OF
30 DAYS OR UNTIL ALL OF SUCH RESTRICTED SHARES HAVE BEEN DISPOSED OF (IF
EARLIER);


 


B.                                     FURNISH, AT LEAST FIVE BUSINESS DAYS
BEFORE FILING A REGISTRATION STATEMENT THAT REGISTERS SUCH RESTRICTED SHARES, A
PROSPECTUS RELATING THERETO OR ANY AMENDMENTS OR SUPPLEMENTS RELATING TO SUCH A
REGISTRATION STATEMENT OR PROSPECTUS, TO ONE COUNSEL SELECTED BY THE STOCKHOLDER
REPRESENTATIVE, ON BEHALF OF THE HOLDERS (THE “HOLDERS’ COUNSEL”), AND COPIES OF
ALL SUCH DOCUMENTS PROPOSED TO BE FILED (IT BEING UNDERSTOOD THAT SUCH
FIVE-BUSINESS-DAY PERIOD

 

4

--------------------------------------------------------------------------------


 


NEED NOT APPLY TO SUCCESSIVE DRAFTS OF THE SAME DOCUMENT PROPOSED TO BE FILED SO
LONG AS SUCH SUCCESSIVE DRAFTS ARE SUPPLIED TO THE HOLDERS’ COUNSEL IN ADVANCE
OF THE PROPOSED FILING BY A PERIOD OF TIME THAT IS CUSTOMARY AND REASONABLE
UNDER THE CIRCUMSTANCES);


 


C.                                     PREPARE AND FILE WITH THE COMMISSION SUCH
AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION
STATEMENT EFFECTIVE FOR AT LEAST A PERIOD OF 30 DAYS OR UNTIL ALL OF SUCH
RESTRICTED SHARES HAVE BEEN DISPOSED OF (IF EARLIER) AND TO COMPLY WITH THE
PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO THE SALE OR OTHER DISPOSITION
OF SUCH RESTRICTED SHARES;


 


D.                                    NOTIFY IN WRITING THE HOLDERS’ COUNSEL
PROMPTLY (I) OF THE RECEIPT BY THE CORPORATION OF ANY NOTIFICATION WITH RESPECT
TO ANY COMMENTS BY THE COMMISSION WITH RESPECT TO SUCH REGISTRATION STATEMENT OR
PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO OR ANY REQUEST BY THE
COMMISSION FOR THE AMENDING OR SUPPLEMENTING THEREOF OR FOR ADDITIONAL
INFORMATION WITH RESPECT THERETO, (II) OF THE RECEIPT BY THE CORPORATION OF ANY
NOTIFICATION WITH RESPECT TO THE ISSUANCE BY THE COMMISSION OF ANY STOP ORDER
SUSPENDING THE EFFECTIVENESS OF SUCH REGISTRATION STATEMENT OR PROSPECTUS OR ANY
AMENDMENT OR SUPPLEMENT THERETO OR THE INITIATION OR THREATENING OF ANY
PROCEEDING FOR THAT PURPOSE AND (III) OF THE RECEIPT BY THE CORPORATION OF ANY
NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OF SUCH
RESTRICTED SHARES FOR SALE IN ANY JURISDICTION OR THE INITIATION OR THREATENING
OF ANY PROCEEDING FOR SUCH PURPOSES;


 


E.                                      USE COMMERCIALLY REASONABLE EFFORTS TO
REGISTER OR QUALIFY SUCH RESTRICTED SHARES UNDER SUCH OTHER SECURITIES OR BLUE
SKY LAWS OF SUCH JURISDICTIONS AS THE STOCKHOLDER REPRESENTATIVE REASONABLY
REQUESTS AND DO ANY AND ALL OTHER ACTS AND THINGS WHICH MAY BE REASONABLY
NECESSARY OR ADVISABLE TO ENABLE THE HOLDERS TO CONSUMMATE THE DISPOSITION IN
SUCH JURISDICTIONS OF THE RESTRICTED SHARES OWNED BY THE HOLDERS; PROVIDED,
HOWEVER, THAT THE CORPORATION WILL NOT BE REQUIRED TO QUALIFY GENERALLY TO DO
BUSINESS, SUBJECT ITSELF TO GENERAL TAXATION OR CONSENT TO GENERAL SERVICE OF
PROCESS IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO DO SO
BUT FOR THIS PARAGRAPH (E) OR TO PROVIDE ANY MATERIAL UNDERTAKING OR MAKE ANY
CHANGES IN ITS BY-LAWS OR CERTIFICATE OF INCORPORATION WHICH THE BOARD
DETERMINES TO BE CONTRARY TO THE BEST INTERESTS OF THE CORPORATION;


 


F.                                      FURNISH TO THE STOCKHOLDER
REPRESENTATIVE SUCH NUMBER OF COPIES OF A SUMMARY PROSPECTUS, IF ANY, OR OTHER
PROSPECTUS, INCLUDING A PRELIMINARY PROSPECTUS, IN CONFORMITY WITH THE
REQUIREMENTS OF THE SECURITIES ACT, AND SUCH OTHER DOCUMENTS AS THE STOCKHOLDER
REPRESENTATIVE MAY REASONABLY REQUEST IN ORDER TO FACILITATE THE PUBLIC SALE OR
OTHER DISPOSITION OF SUCH RESTRICTED SHARES;


 


G.                                     NOTIFY THE STOCKHOLDER REPRESENTATIVE ON
A TIMELY BASIS AT ANY TIME WHEN A PROSPECTUS RELATING TO SUCH RESTRICTED SHARES
IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT, OF THE HAPPENING OF ANY
EVENT AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN SUCH REGISTRATION
STATEMENT, AS THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITS TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES THEN
EXISTING AND, AT THE REQUEST OF THE STOCKHOLDER REPRESENTATIVE, PREPARE AND
FURNISH TO THE STOCKHOLDER REPRESENTATIVE A REASONABLE NUMBER OF COPIES OF A
SUPPLEMENT TO OR AN AMENDMENT OF SUCH PROSPECTUS AS MAY BE NECESSARY SO THAT, AS
THEREAFTER DELIVERED TO THE OFFEREES OF SUCH SHARES, SUCH PROSPECTUS SHALL NOT
INCLUDE AN UNTRUE

 

5

--------------------------------------------------------------------------------


 


STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN
LIGHT OF THE CIRCUMSTANCES THEN EXISTING;


 


H.                                    USE COMMERCIALLY REASONABLE EFFORTS TO
OBTAIN FROM ITS COUNSEL AN OPINION OR OPINIONS IN CUSTOMARY FORM;


 


I.                                         PROVIDE A TRANSFER AGENT AND
REGISTRAR (WHICH MAY BE THE SAME ENTITY AND WHICH MAY BE THE CORPORATION) FOR
SUCH RESTRICTED SHARES;


 


J.                                        ISSUE TO ANY UNDERWRITER TO WHICH THE
HOLDERS HOLDING SUCH RESTRICTED SHARES MAY SELL SHARES IN SUCH OFFERING
CERTIFICATES EVIDENCING SUCH RESTRICTED SHARES;


 


K.                                    LIST SUCH RESTRICTED SHARES ON ANY
NATIONAL SECURITIES EXCHANGE ON WHICH ANY SHARES OF THE COMMON STOCK ARE LISTED
OR, IF THE COMMON STOCK IS NOT LISTED ON A NATIONAL SECURITIES EXCHANGE, USE
COMMERCIALLY REASONABLE EFFORTS TO QUALIFY SUCH RESTRICTED SHARES FOR INCLUSION
ON THE AUTOMATED QUOTATION SYSTEM OF THE NATIONAL ASSOCIATION OF SECURITIES
DEALERS, INC.  (THE “NASD”); AND


 


L.                                      USE COMMERCIALLY REASONABLE EFFORTS TO
TAKE ALL OTHER STEPS NECESSARY TO EFFECT THE REGISTRATION OF SUCH RESTRICTED
SHARES CONTEMPLATED HEREBY IN ACCORDANCE WITH THE PROVISIONS OF SECTION II
HEREOF.


 

Each holder of the Restricted Shares, upon receipt of any notice from the
Corporation of any event of the kind described in Section IV(G) hereof, shall
forthwith discontinue disposition of the Restricted Shares pursuant to the
registration statement covering such Restricted Shares until such Holder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
Section IV(G) hereof, and, if so directed by the Corporation, such Holder shall
deliver to the Corporation all copies, other than permanent file copies then in
such Holder’s possession, of the prospectus covering such Restricted Shares at
the time of receipt of such notice.

 


SECTION V.                                                      EXPENSES.  ALL
EXPENSES INCURRED BY THE CORPORATION IN COMPLYING WITH SECTION IV, INCLUDING,
WITHOUT LIMITATION, ALL REGISTRATION AND FILING FEES (INCLUDING ALL EXPENSES
INCIDENT TO FILING WITH THE NASD), FEES AND EXPENSES OF COMPLYING WITH
SECURITIES AND BLUE SKY LAWS, PRINTING EXPENSES, FEES AND EXPENSES OF THE
CORPORATION’S COUNSEL AND ACCOUNTANTS AND FEES AND EXPENSES OF THE HOLDERS’
COUNSEL (BUT OTHER THAN EXPENSES THAT, AS BETWEEN THE CORPORATION AND THE
HOLDERS, THE CORPORATION IS RESPONSIBLE FOR AS PROVIDED FOR IN SECTION II (E)
HEREOF), SHALL BE PAID BY THE HOLDERS SELLING SUCH RESTRICTED SHARES.


 


SECTION VI.                                                  INDEMNIFICATION.


 


A.                                   IN CONNECTION WITH ANY REGISTRATION OF ANY
RESTRICTED SHARES UNDER THE SECURITIES ACT PURSUANT TO THIS AGREEMENT, THE
CORPORATION SHALL INDEMNIFY AND HOLD HARMLESS THE HOLDERS OF RESTRICTED SHARES,
EACH UNDERWRITER, BROKER OR ANY OTHER PERSON ACTING ON BEHALF OF THE HOLDERS OF
RESTRICTED SHARES AND EACH OTHER PERSON, IF ANY, WHO CONTROLS ANY OF THE
FOREGOING PERSONS WITHIN THE MEANING OF THE SECURITIES ACT AGAINST ANY LOSSES,
CLAIMS, DAMAGES OR LIABILITIES, JOINT OR SEVERAL (OR ACTIONS IN RESPECT
THEREOF), TO WHICH ANY OF THE FOREGOING PERSONS

 

6

--------------------------------------------------------------------------------


 


MAY BECOME SUBJECT UNDER THE SECURITIES ACT OR OTHERWISE, INSOFAR AS SUCH
LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT
OF OR ARE BASED UPON AN UNTRUE STATEMENT OR ALLEGEDLY UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT UNDER WHICH SUCH
RESTRICTED SHARES WERE REGISTERED UNDER THE SECURITIES ACT, ANY PRELIMINARY
PROSPECTUS OR FINAL PROSPECTUS CONTAINED THEREIN OR OTHERWISE FILED WITH THE
COMMISSION, ANY AMENDMENT OR SUPPLEMENT THERETO OR ANY DOCUMENT INCIDENT TO
REGISTRATION OR QUALIFICATION OF ANY RESTRICTED SHARES, OR ARISE OUT OF OR ARE
BASED UPON THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING OR, WITH RESPECT TO ANY PROSPECTUS, NECESSARY TO MAKE THE STATEMENTS
THEREIN IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE NOT MISLEADING,
OR ANY VIOLATION BY THE CORPORATION OF THE SECURITIES ACT OR STATE SECURITIES OR
BLUE SKY LAWS APPLICABLE TO THE CORPORATION AND RELATING TO ACTION OR INACTION
REQUIRED OF THE CORPORATION IN CONNECTION WITH SUCH REGISTRATION OR
QUALIFICATION UNDER SUCH STATE SECURITIES OR BLUE SKY LAWS; AND SHALL REIMBURSE
THE HOLDERS OF RESTRICTED SHARES, SUCH UNDERWRITER, SUCH BROKER OR SUCH OTHER
PERSON ACTING ON BEHALF OF THE HOLDERS OF RESTRICTED SHARES AND EACH SUCH
CONTROLLING PERSON FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY ANY OF
THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION; PROVIDED, HOWEVER, THAT THE CORPORATION SHALL NOT BE LIABLE
IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR
ACTION (INCLUDING ANY LEGAL OR OTHER EXPENSES INCURRED) ARISES OUT OF OR IS
BASED UPON AN UNTRUE STATEMENT OR ALLEGEDLY UNTRUE STATEMENT OR OMISSION OR
ALLEGED OMISSION MADE IN SAID REGISTRATION STATEMENT PRELIMINARY PROSPECTUS,
FINAL PROSPECTUS, AMENDMENT, SUPPLEMENT OR DOCUMENT INCIDENT TO REGISTRATION OR
QUALIFICATION OF ANY RESTRICTED SHARES IN RELIANCE UPON AND IN CONFORMITY WITH
WRITTEN INFORMATION FURNISHED TO THE CORPORATION THROUGH AN INSTRUMENT DULY
EXECUTED BY THE HOLDERS OF RESTRICTED SHARES OR THEIR COUNSEL OR UNDERWRITER
SPECIFICALLY FOR USE IN THE PREPARATION THEREOF; PROVIDED FURTHER, HOWEVER, THAT
THE FOREGOING INDEMNITY AGREEMENT IS SUBJECT TO THE CONDITION THAT, INSOFAR AS
IT RELATES TO ANY UNTRUE STATEMENT, ALLEGEDLY UNTRUE STATEMENT, OMISSION OR
ALLEGED OMISSION MADE IN ANY PRELIMINARY PROSPECTUS BUT ELIMINATED OR REMEDIED
IN THE FINAL PROSPECTUS (FILED PURSUANT TO RULE 424 OF THE SECURITIES ACT), SUCH
INDEMNITY AGREEMENT SHALL NOT INURE TO THE BENEFIT OF ANY HOLDER, UNDERWRITER,
BROKER OR OTHER PERSON ACTING ON BEHALF OF HOLDERS OF THE RESTRICTED SHARES FROM
WHOM THE PERSON ASSERTING ANY LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE
PURCHASED THE RESTRICTED SHARES WHICH ARE THE SUBJECT THEREOF, IF A COPY OF SUCH
FINAL PROSPECTUS HAD BEEN MADE AVAILABLE TO SUCH PERSON AND SUCH HOLDER,
UNDERWRITER, BROKER OR OTHER PERSON ACTING ON BEHALF OF HOLDERS OF THE
RESTRICTED SHARES AND SUCH FINAL PROSPECTUS WAS NOT DELIVERED TO SUCH PERSON
WITH OR PRIOR TO THE WRITTEN CONFIRMATION OF THE SALE OF SUCH RESTRICTED SHARES
TO SUCH PERSON.


 


B.                                     IN CONNECTION WITH ANY REGISTRATION OF
RESTRICTED SHARES UNDER THE SECURITIES ACT PURSUANT TO THIS AGREEMENT, EACH
HOLDER OF RESTRICTED SHARES SHALL SEVERALLY AND NOT JOINTLY INDEMNIFY AND HOLD
HARMLESS (IN THE SAME MANNER AND TO THE SAME EXTENT AS SET FORTH IN THE
PRECEDING PARAGRAPH OF THIS SECTION VI) THE CORPORATION, EACH DIRECTOR OF THE
CORPORATION, EACH OFFICER OF THE CORPORATION WHO SHALL SIGN SUCH REGISTRATION
STATEMENT, EACH UNDERWRITER, BROKER OR OTHER PERSON ACTING ON BEHALF OF THE
HOLDERS OF RESTRICTED SHARES AND EACH PERSON WHO CONTROLS ANY OF THE FOREGOING
PERSONS WITHIN THE MEANING OF THE SECURITIES ACT WITH RESPECT TO ANY STATEMENT
OR OMISSION FROM SUCH REGISTRATION STATEMENT, ANY PRELIMINARY PROSPECTUS OR
FINAL PROSPECTUS CONTAINED THEREIN OR OTHERWISE FILED WITH THE COMMISSION, ANY
AMENDMENT OR SUPPLEMENT THERETO OR ANY DOCUMENT INCIDENT TO REGISTRATION OR
QUALIFICATION OF ANY RESTRICTED SHARES, IF SUCH STATEMENT OR OMISSION WAS MADE
IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN

 

7

--------------------------------------------------------------------------------


 


INFORMATION FURNISHED TO THE CORPORATION OR SUCH UNDERWRITER BY OR ON BEHALF OF
SUCH HOLDER OF RESTRICTED SHARES SPECIFICALLY FOR USE IN CONNECTION WITH THE
PREPARATION OF SUCH REGISTRATION STATEMENT, PRELIMINARY PROSPECTUS, FINAL
PROSPECTUS, AMENDMENT, SUPPLEMENT OR DOCUMENT; PROVIDED, HOWEVER, THAT THE
MAXIMUM AMOUNT OF LIABILITY IN RESPECT OF SUCH INDEMNIFICATION SHALL BE LIMITED,
IN THE CASE OF EACH SELLER OF RESTRICTED SHARES, TO AN AMOUNT EQUAL TO THE NET
PROCEEDS ACTUALLY RECEIVED BY SUCH SELLER FROM THE SALE OF RESTRICTED SHARES
EFFECTED PURSUANT TO SUCH REGISTRATION.


 


C.                                     PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED
PARTY OF NOTICE OF THE COMMENCEMENT OF ANY ACTION INVOLVING A CLAIM REFERRED TO
IN THE PRECEDING PARAGRAPHS OF THIS SECTION VI, SUCH INDEMNIFIED PARTY WILL, IF
A CLAIM IN RESPECT THEREOF IS MADE AGAINST AN INDEMNIFYING PARTY, GIVE WRITTEN
NOTICE TO THE LATTER OF THE COMMENCEMENT OF SUCH ACTION.  IN CASE ANY SUCH
ACTION IS BROUGHT AGAINST AN INDEMNIFIED PARTY, THE INDEMNIFYING PARTY WILL BE
ENTITLED TO PARTICIPATE IN AND TO ASSUME THE DEFENSE THEREOF, JOINTLY WITH ANY
OTHER INDEMNIFYING PARTY SIMILARLY NOTIFIED TO THE EXTENT THAT IT MAY WISH, WITH
COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY, AND AFTER NOTICE FROM
THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY OF ITS ELECTION SO TO ASSUME
THE DEFENSE THEREOF, THE INDEMNIFYING PARTY SHALL NOT BE RESPONSIBLE FOR ANY
LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY THE INDEMNIFIED PARTY IN
CONNECTION WITH THE DEFENSE THEREOF; PROVIDED, HOWEVER, THAT IF ANY INDEMNIFIED
PARTY SHALL HAVE REASONABLY CONCLUDED, BASED UPON THE ADVICE OF COUNSEL, THAT
THERE MAY BE ONE OR MORE LEGAL OR EQUITABLE DEFENSES AVAILABLE TO SUCH
INDEMNIFIED PARTY WHICH ARE ADDITIONAL TO OR CONFLICT WITH THOSE AVAILABLE TO
THE INDEMNIFYING PARTY, OR THAT SUCH CLAIM OR LITIGATION INVOLVES OR COULD HAVE
AN EFFECT UPON MATTERS BEYOND THE SCOPE OF THE INDEMNITY AGREEMENT PROVIDED IN
THIS SECTION VI, THE INDEMNIFYING PARTY SHALL NOT HAVE THE RIGHT TO ASSUME THE
DEFENSE OF SUCH ACTION ON BEHALF OF SUCH INDEMNIFIED PARTY AND SUCH INDEMNIFYING
PARTY SHALL REIMBURSE SUCH INDEMNIFIED PARTY AND ANY PERSON CONTROLLING SUCH
INDEMNIFIED PARTY FOR THAT PORTION OF THE FEES AND EXPENSES OF ANY ONE COUNSEL
RETAINED BY THE INDEMNIFIED PARTY WHICH IS REASONABLY RELATED TO THE MATTERS
COVERED BY THE INDEMNITY AGREEMENT PROVIDED IN THIS SECTION VI.


 


D.                                    IF THE INDEMNIFICATION PROVIDED FOR IN
THIS SECTION VI IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE UNAVAILABLE
TO AN INDEMNIFIED PARTY WITH RESPECT TO ANY LOSS, CLAIM, DAMAGE, LIABILITY OR
ACTION REFERRED TO HEREIN, THEN THE INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING
SUCH INDEMNIFIED PARTY HEREUNDER, SHALL CONTRIBUTE TO THE AMOUNTS PAID OR
PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE
FAULT OF THE INDEMNIFYING PARTY ON THE ONE HAND AND OF THE INDEMNIFIED PARTY ON
THE OTHER IN CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH RESULTED IN SUCH
LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND OF THE
INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS,
WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE
OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION
SUPPLIED BY THE INDEMNIFYING PARTY OR BY THE INDEMNIFIED PARTY AND THE PARTIES’
RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR
PREVENT SUCH STATEMENT OR OMISSION.


 


SECTION VII.                                  INFORMATION BY HOLDER.  THE
STOCKHOLDER REPRESENTATIVE SHALL FURNISH TO THE CORPORATION SUCH WRITTEN
INFORMATION REGARDING THE HOLDERS AND THE DISTRIBUTION PROPOSED BY THE HOLDERS
AS THE CORPORATION MAY REASONABLY REQUEST IN WRITING AND AS SHALL BE REASONABLY

 

8

--------------------------------------------------------------------------------


 


REQUIRED IN CONNECTION WITH ANY REGISTRATION, QUALIFICATION OR COMPLIANCE
REFERRED TO IN THIS AGREEMENT.


 


SECTION VIII.                                          TERMINATION.  THIS
AGREEMENT SHALL TERMINATE AND BE OF NO FURTHER FORCE OR EFFECT ON THE EARLIER OF
(I) WHEN THERE SHALL NO LONGER BE ANY RESTRICTED SHARES OUTSTANDING OR (II) SUCH
TIME AS ALL OF SUCH REMAINING RESTRICTED SHARES MAY BE SOLD IN ACCORDANCE WITH
RULE 144.


 


SECTION IX.                                                 SUCCESSORS AND
ASSIGNS.  SUBJECT TO THE PROVISIONS OF SECTION XI, THIS AGREEMENT SHALL BIND AND
INURE TO THE BENEFIT OF THE CORPORATION AND THE HOLDERS AND THE RESPECTIVE
SUCCESSORS AND ASSIGNS OF THE CORPORATION AND THE HOLDERS.


 


SECTION X.                                                     ASSIGNMENT.  THE
RIGHTS GRANTED HEREUNDER MAY NOT BE ASSIGNED BY ANY HOLDER.


 


SECTION XI.                                                 ENTIRE AGREEMENT. 
THIS AGREEMENT AND THE OTHER WRITINGS REFERRED TO HEREIN OR THEREIN OR DELIVERED
PURSUANT HERETO OR THERETO, CONTAIN THE ENTIRE AGREEMENT AMONG THE CORPORATION
AND THE HOLDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL
PRIOR AND CONTEMPORANEOUS ARRANGEMENTS OR UNDERSTANDINGS WITH RESPECT THERETO.


 


SECTION XII.                                             NOTICES.  ALL NOTICES,
REQUESTS, CONSENTS AND OTHER COMMUNICATIONS HEREUNDER TO ANY PARTY SHALL BE
DEEMED TO BE SUFFICIENT IF CONTAINED IN A WRITTEN INSTRUMENT DELIVERED IN PERSON
OR SENT BY FACSIMILE, NATIONALLY-RECOGNIZED OVERNIGHT COURIER OR FIRST CLASS
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID,
ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH BELOW OR SUCH OTHER ADDRESS AS
MAY HEREAFTER BE DESIGNATED IN WRITING BY SUCH PARTY TO THE OTHER PARTIES:

 

(i)

if to the Corporation to::

 

 

 

Digital Theater Systems, Inc.

 

5171 Clareton Drive

 

Agoura Hills, CA 91301

 

Facsimile:

(818) 706-8355

 

Attention:

Blake Welcher, General Counsel

 

 

 

with a copy to (which shall not constitute notice):

 

 

 

Troy & Gould, Professional Corporation

 

1801 Century Park East, 16th Floor

 

Los Angeles, CA

 

Facsimile:

(310) 201-4746

 

Attention:

Lawrence Schnapp, Esq.

 

9

--------------------------------------------------------------------------------


 

(ii)

if to the Stockholder Representative, to

 

 

 

John Lowry

 

24206 English Rose Place

 

Valencia, California 91354

 

Telephone:

(661) 295-6665

 

Telecopy:

(661) 295-3225

 

 

 

with a copy to (which shall not constitute notice):

 

 

 

Wolf, Rifkin, Shapiro & Schulman, LLP

 

11400 W. Olympic Blvd., Ninth Floor

 

Los Angeles, CA 90004

 

Attention:

Richard Grant

 

All such notices, requests, consents and other communications shall be deemed to
have been delivered (a) in the case of personal delivery or delivery by
telecopy, on the date of such delivery, (b) in the case of dispatch by
nationally-recognized overnight courier, on the next business day following such
dispatch and (c) in the case of mailing, on the third business day after the
posting thereof.

 


SECTION XIII.                                         MODIFICATIONS; AMENDMENTS,
WAIVERS.  THE TERMS AND PROVISIONS OF THIS AGREEMENT MAY NOT BE MODIFIED OR
AMENDED, NOR MAY ANY PROVISION BE WAIVED, EXCEPT PURSUANT TO A WRITING SIGNED BY
THE CORPORATION AND THE STOCKHOLDER REPRESENTATIVE.


 


SECTION XIV.                                         COUNTERPARTS; FACSIMILE
SIGNATURES. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, AND
EACH SUCH COUNTERPART HEREOF SHALL BE DEEMED TO BE AN ORIGINAL INSTRUMENT, BUT
ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AGREEMENT.  FACSIMILE
COUNTERPART SIGNATURES TO THIS AGREEMENT SHALL BE ACCEPTABLE AT THE CLOSING IF
THE ORIGINALLY EXECUTED COUNTERPART IS DELIVERED WITHIN A REASONABLE PERIOD
THEREAFTER.


 


SECTION XV.                                             SEVERABILITY.  WHENEVER
POSSIBLE, EACH PROVISION OF THIS AGREEMENT WILL BE INTERPRETED IN SUCH MANNER AS
TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS
AGREEMENT IS HELD TO BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH
PROVISION WILL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR
INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF THIS AGREEMENT.


 


SECTION XVI.                                         HEADINGS.  THE HEADINGS OF
THE VARIOUS SECTIONS OF THIS AGREEMENT HAVE BEEN INSERTED FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT BE DEEMED TO BE A PART OF THIS AGREEMENT.


 


SECTION XVII.                                     GOVERNING LAW.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY THEREIN.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed on its behalf, by its officer(s) thereunto duly authorized or for
himself, as of the day and year first set forth above.

 

 

 

CORPORATION:

 

 

 

DIGITAL THEATER SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Jon E. Kirchner

 

 

Its:

President and Chief Executive Officer

 

 

 

 

 

 

STOCKHOLDER REPRESENTATIVE

 

 

 

/s/ John Lowry

 

 

John Lowry

 

11

--------------------------------------------------------------------------------